DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

             The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

            The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

           Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 16 of U.S. Patent No. 11,095,351. Although the claims at issue are not identical, they are not patentably distinct from each other because:

            Re claim 1, 
            Claim 1 of  U.S. Patent No. 11,095,351 recites of a method of a user equipment, the method comprising: receiving a set of reference signals transmitted from a base station; identifying a set of beams based on the set of reference signals; transforming the set of reference signals to obtain per-layer vectors of amplitude and phase coefficients of a Discrete Fourier Transform ("DFT")-compressed codebook, each amplitude coefficient vector and phase coefficient vector corresponding to a tap in at least one identified beam (Col 19, Lines 55 – 67); calculating a subset of the taps for the at least one identified beam, wherein each tap is an inverse Fourier transform of rows of time-domain coefficient vectors (Col 20, Lines 16 – 21); and transmitting channel state information ("CSI") feedback comprising the calculated taps to the base station, wherein the CSI feedback comprises an indication of one or more elements of the vectors of amplitude coefficient vectors and phase coefficient vectors corresponding to the at least one identified beam (Col 20, Lines 22 – 26).
            Furthermore, because omission element(s) in the claim would make the claim in the instant application broader, it would have been obvious to one of ordinary skill in the art at the time of the invention that the claim in the instant application is merely an obvious variation of the claim in the copending application. It is well settled that omission of an element and it function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 163 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 184 (CCPA 1969). In light of the foregoing discussion, the broad claim of the instant application is rejected as obvious double patenting over the narrower copending claim.



            Re claim 2, 
            Claims 1 – 2 of U.S. Patent No. 11,095,351 recite of wherein the first element of the amplitude vector corresponding to one particular beam is greater than or equal to each of the elements of the amplitude vectors corresponding to all identified beams (claim 2), and wherein the CSI feedback does not include the first element of the amplitude coefficient vector and the first element of the phase coefficient vector corresponding to the particular beam (Col 20, Lines 27 – 30 of claim 1).

            Re claim 3, 
            Claim 3 of U.S. Patent No. 11,095,351 recites of further comprising reporting an index corresponding to the particular beam.

            Re claim 4, 
            Claim 4 of U.S. Patent No. 11,095,351 recites of wherein the reported index is identified based on a summation of the magnitude values of elements of input vectors, wherein the input vectors are input to the Fourier-based transformation, and wherein each input vector corresponds to an identified beam.

            Re claim 5, 
            Claim 1 of U.S. Patent No. 11,095,351 recites of wherein transforming the set of reference signals includes performing a Fourier-based transformation comprising at least one of: a DFT and an inverse DFT (Col 20, Lines 1 – 4).

            Re claim 6, 
            Claim 1 of U.S. Patent No. 11,095,351 recites of wherein transforming the set of reference signals to obtain vectors of amplitude and phase coefficients of a DFT-compressed codebook comprises a phase offset operation prior to the Fourier-based transformation, the phase offset operation based on the phase of one particular beam (Col 20, Lines 5 – 20), wherein the phase offset operation results in a first element of the phase coefficient vector corresponding to the particular beam being zero (Col 20, Lines 14 – 15).

            Re claim 7, 
            Claim 5 of U.S. Patent No. 11,095,351 recites of wherein the particular beam is identified based on a summation of the magnitude values of elements of input vectors, wherein the input vectors are input to the Fourier-based transformation, and wherein each input vector corresponds to an identified beam.

            Re claim 8, 
            Claim 6 of U.S. Patent No. 11,095,351 recites of wherein transforming the set of reference signals includes normalizing amplitude coefficient vectors of the identified set of beams based on the first element of the amplitude vector of one particular beam, wherein the CSI feedback does not include the first element of the amplitude coefficient vector and the first element of the phase coefficient vector corresponding to the particular beam.

            Re claim 9, 
            Claims 1 and 7 of U.S. Patent No. 11,095,351 recite of wherein transforming the set of reference signals includes subtracting the first element of the phase coefficient vector of one particular beam from the phases of the identified set of beams (claim 7), wherein the CSI feedback does not include the first element of the amplitude coefficient vector and the first element of the phase coefficient vector corresponding to the particular beam (Col 20, Lines 27 – 30 of claim 1).

            Re claim 10, 
            Claims 1 and 8 of U.S. Patent No. 11,095,351 recite of wherein transforming the set of reference signals includes quantizing the amplitude and phase coefficients of the identified set of beams (claim 8), wherein the first element of the amplitude coefficient vector corresponding to one particular beam is unity, and wherein the first element of the phase coefficient vector corresponding to the particular beam is zero (Col 20, Lines 11 – 15 of claim 1).

            Re claim 11, 
            Claim 9 of U.S. Patent No. 11,095,351 recites user equipment ("UE") apparatus comprising: a transceiver that receives a set of reference signals transmitted from a base station; and a processor that: identifies a set of beams based on the set of reference signals (Col 20, Lines 60 – 67); transforms the set of reference signals to obtain per-layer vectors of amplitude and phase coefficients of a Discrete Fourier Transform ("DFT")-compressed codebook, each amplitude coefficient vector and phase coefficient vector corresponding to a tap in at least one identified beam (Col 21, Lines 1 – 6); calculate a subset of the taps for the at least one identified beam, wherein each tap is an inverse Fourier transform of rows of time-domain coefficient vectors (Col 21, Lines 22 – 27); and transmits Channel State Information ("CSI") feedback comprising the calculated taps to the base station, wherein the CSI feedback comprises an indication of one or more elements of the vectors of amplitude coefficient vectors and phase coefficient vectors corresponding to the at least one identified beam (Col 21, Lines 28 – 32).
            Furthermore, because omission element(s) in the claim would make the claim in the instant application broader, it would have been obvious to one of ordinary skill in the art at the time of the invention that the claim in the instant application is merely an obvious variation of the claim in the copending application. It is well settled that omission of an element and it function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 163 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 184 (CCPA 1969). In light of the foregoing discussion, the broad claim of the instant application is rejected as obvious double patenting over the narrower copending claim.

            Re claim 12, 
            Claims 9 and 10 of U.S. Patent No. 11,095,351 recite of wherein the first element of the amplitude vector corresponding to one particular beam is the greater than or equal to each of the elements of the amplitude vectors corresponding to all identified beams (claim 10), wherein the CSI feedback does not include the first element of the amplitude coefficient vector and the first element of the phase coefficient vector corresponding to the particular beam (Col 21, Line 67 to Col 22, Lines 1 – 3).

             Re claim 13, 
            Claim 11 of U.S. Patent No. 11,095,351 recites of wherein the processor reports an index corresponding to the particular beam.

             Re claim 14, 
            Claim 12 of U.S. Patent No. 11,095,351 recites of wherein the reported index is identified based on a summation of the magnitude values of elements of input vectors, wherein the input vectors are input to the Fourier-based transformation, and wherein each input vector corresponds to an identified beam.

             Re claim 15, 
            Claim 9 of U.S. Patent No. 11,095,351 recites of wherein transforming the set of reference signals includes performing a Fourier-based transformation comprising at least one of: a DFT and an inverse DFT (Col 21, Lines 7 – 9).

             Re claim 13, 
            Claim 9 of U.S. Patent No. 11,095,351 recites of wherein transforming the set of reference signals to obtain vectors of amplitude and phase coefficients of a DFT-compressed codebook comprises a phase offset operation prior to the Fourier-based transformation, the phase offset operation based on the phase of the particular beam (Col 21, Lines 11 – 16).

             Re claim 17, 
            Claim 13 of U.S. Patent No. 11,095,351 recites of wherein the particular beam is identified based on a summation of the magnitude values of elements of input vectors, wherein the input vectors are input to the Fourier-based transformation, and wherein each input vector corresponds to an identified beam.

             Re claim 18, 
            Claims 9 and 14 of U.S. Patent No. 11,095,351 recites of wherein transforming the set of reference signals includes normalizing amplitude coefficient vectors of the identified set of beams based on the first element of the amplitude vector of one particular beam (Claim 14), wherein the CSI feedback does not include the first element of the amplitude coefficient vector and the first element of the phase coefficient vector corresponding to the particular beam (Col 21, Line 67 to Col 22, Lines 1 – 3 of claim 9).

             Re claim 19, 
            Claims 9 and 15 of U.S. Patent No. 11,095,351 recites of wherein transforming the set of reference signals includes subtracting the first element of the phase coefficient vector of one particular beam from the phases of the identified set of beams, wherein the CSI feedback does not include the first element of the amplitude coefficient vector and the first element of the phase coefficient vector corresponding to the particular beam (Col 21, Line 67 to Col 22, Lines 1 – 3).

             Re claim 20, 
            Claims 9 and 16 of U.S. Patent No. 11,095,351 recites of wherein transforming the set of reference signals includes quantizing the amplitude and phase coefficients of the identified set of beams (claim 16), wherein the first element of the amplitude coefficient vector corresponding to one particular beam is unity, and wherein the first element of the phase coefficient vector corresponding to the particular beam is zero (Col 21, Lines 17 – 21).

Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

           The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
           This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

             Claims 1 – 3, 5, 8, 10 – 13, 15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US 2022/0052739) in view of Shi et al (US 2021/0306048) and further in view of Faxer et al (US 2018/0191411).

             Re claim 1, Wu teaches of a method of a user equipment (Fig.7), the method comprising: receiving a set of reference signals transmitted from a base station (#902, Fig.9, #1002, Fig.10 and Paragraphs 0030 and 0081 – 0082); identifying a set of beams based on the set of reference signals (#904, Fig.9 and Paragraphs 0081, 0102 and 0104); transforming the set of reference signals to obtain per-layer vectors of time domain coefficients of amplitude and phase (TYPE-II, per layer/pol/beam coeff, Fig.7 and Paragraphs 0074 – 0076 and 0086, per-layer vector or wr,l coefficients) of a Discrete Fourier Transform ("DFT")-compressed codebook (#906, Fig.9, Paragraph 0081 and FFT operation, DFT matrix, Paragraph 0086), each coefficient amplitude and phase corresponding to a tap in at least one identified beam (amplitude and phase of the tap, Paragraphs 0089 – 0090); calculating a subset of the taps for the at least one identified beam (Fig.12 and Paragraph 0096); and transmitting channel state information ("CSI") feedback comprising the calculated taps to the base station (#908, Fig.9, #1004, Fig.10 and Paragraphs 0081 – 0082), wherein the CSI feedback comprises an indication of one or more elements of the per-layer beam coefficient including amplitude and phase corresponding to the at least one identified beam (#1006, Fig.10, Paragraph 0082). However, Wu does not specifically teach of wherein each tap is an inverse Fourier transform of rows of time-domain coefficient vectors. Wu does not specifically teach of per-layer vectors of amplitude and phase coefficients of the Discrete Fourier Transform ("DFT")-compressed codebook.
          Shi teaches of an inverse Fourier transform (Paragraphs 0055 – 0057 and 0064) of rows of time-domain coefficient vectors (rows of time-domain coefficient vectors, Paragraph 0071).
          Faxer teaches of per-layer vectors of amplitude and phase coefficients of the Discrete Fourier Transform ("DFT")-compressed codebook (amplitude coefficients and phase coefficients, Paragraph 0087).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used inverse Fourier transform of rows of time-domain coefficient vectors to achieve the time-domain transformation of Wu’s coefficients. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have separated the per-layer vectors of coefficients of amplitude and phase into per-layer vectors of amplitude and phase coefficients for a more refined multi-beam precoder structure.

            Re claim 11, Wu, Shi and Faxer teach of user equipment ("UE") apparatus (Fig.14 of Wu) comprising: a transceiver (#1412, Fig.14 of Wu) that receives a set of reference signals transmitted from a base station (Fig.15 of Wu and Figures 1 and 7 of Wu); and a processor (#1414, Fig.14 of Wu) that: identifies a set of beams based on the set of reference signals; transforms the set of reference signals to obtain per-layer vectors of amplitude and phase coefficients of a Discrete Fourier Transform ("DFT")-compressed codebook, each amplitude coefficient vector and phase coefficient vector corresponding to a tap in at least one identified beam; calculate a subset of the taps for the at least one identified beam, wherein each tap is an inverse Fourier transform of rows of time-domain coefficient vectors; and transmits Channel State Information ("CSI") feedback comprising the calculated taps to the base station, wherein the CSI feedback comprises an indication of one or more elements of the vectors of amplitude coefficient vectors and phase coefficient vectors corresponding to the at least one identified beam (see claim 1).

            Re claims 2 and 12, Wu, Shi and Faxer teach all the limitations of claims 1 and 11, as well as Wu teaches of wherein the first element of the amplitude vector (separate amplitude and phase vectors of a coefficient vector as taught by Faxer) corresponding to one particular beam (first wr,l element for a particular beam, paragraph 0076) is greater than or equal to each of the elements of the amplitude vectors corresponding to all identified beams ( each of the wr,l elements for all beams, paragraph 0076). Shi also teaches of the CSI feedback does not include one element of the amplitude coefficient vector and one element of the phase coefficient vector corresponding to the particular beam (Paragraph 0057). 
            Faxer further teaches of wherein the CSI feedback does not include the first element of the amplitude coefficient vector and the first element of the phase coefficient vector corresponding to the particular beam (without p1 and ejα1 of SP-beam 1, Paragraphs 0088 – 0093). 
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the normalized first elements of the amplitude coefficient vector and the phase coefficient vector not included in the CSI feedback so as to reduce feedback overhead.

            Re claims 3 and 13, Wu teaches of further comprising reporting an index corresponding to the particular beam (a beam refers to a UE-calculated beam that is defined in or a part of the PMI, Paragraph 0104).

            Re claims 5 and 15, Wu teaches of wherein transforming the set of reference signals includes performing a Fourier-based transformation comprising at least one of: a DFT and an inverse DFT (DFT, Paragraph 0086).

            Re claims 8 and 18, Wu, Shi and Faxer teach all the limitations of claim 1, as well as Faxer teaches of wherein transforming the set of reference signals includes normalizing amplitude coefficient vectors of the identified set of beams based on the first element of the amplitude coefficient vector of the particular beam (between 0 and 1, Paragraph 0105), wherein the CSI feedback does not include the first element of the amplitude coefficient vector and the first element of the phase coefficient vector corresponding to the particular beam (without p1 and ejα1 of SP-beam 1, Paragraphs 0088 – 0093).
           It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the normalized first elements of the amplitude coefficient vector and the phase coefficient vector not included in the CSI feedback so as to reduce feedback overhead.

            Re claims 10 and 20, Wu, Shi and Faxer teach all the limitations of claim 1, as well as Faxer teaches of wherein transforming the set of reference signals includes quantizing the amplitude and phase coefficients of the identified set of beams (Paragraphs 0105 - 0108), wherein the first element of the amplitude coefficient vector corresponding to one particular beam is unity (p1=1, Paragraph 0088), and wherein the first element of the phase coefficient vector corresponding to the particular beam is zero (ejα1 = 1, it would be inherent that the zero exponent rule basically says that any base with an exponent of zero is equal to one).
           It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have quantized the amplitude and phase coefficients of the identified set of beams with the first element of the amplitude coefficient vector corresponding to one particular beam being unity and the first element of the phase coefficient vector corresponding to the particular beam being zero so as to reduce feedback overhead.

             Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wu, Shi and Faxer in view of Park et al (US 2020/0083939).

              Re claims 4 and 14, Wu, Shi and Faxer teach all the limitations of claims 1 and 11 except of wherein the reported index is identified based on a summation of the magnitude values of elements of input vectors, wherein the input vectors are input to the Fourier-based transformation, and wherein each input vector corresponds to an identified beam.
              Park(2) teaches of a report being identified based on a summation of the magnitude values of elements of input vectors, wherein the input vectors are input to the Fourier-based transformation, and wherein each input vector corresponds to an identified beam (layer power summation for each port, Paragraphs 0259 — 0263 and 0278).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the reported index being identified based on a summation of the magnitude values of elements of input vectors purpose to reduce peak-to-average power ratio.

             Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wu, Shi and Faxer in view of Okuyama et al (US 2018/0331746).

              Re claims 6 and 16, Wu, Shi and Faxer teach all the limitations of claims 5 and 15 as well as Faxer teaches of wherein the first element of the phase coefficient vector corresponding to the particular beam is zero (ejα1 = 1, it would be inherent that the zero exponent rule basically says that any base with an exponent of zero is equal to one). Wu, Shi and Faxer do not specifically teach of wherein transforming the set of reference signals to obtain vectors of amplitude and phase coefficients of a DFT-compressed codebook comprises a phase offset operation prior to the Fourier-based transformation, the phase offset operation based on the phase of one particular beam.
          Okuyama teaches of performing a phase offset operation (variable phase shifters, PS, Fig.5 and Paragraph 0051) on the set of beams (receive beamforming, Fig.5 and Paragraph 0051) prior to the Fourier-based transformation (#8, Fig.5), the phase offset operation based on the phase of the particular beam (phase shifting applies to the phase of each beam, Fig.5 and Paragraphs 0051 — 0053).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the normalized first element of the phase coefficient vector corresponding to the particular beam to be zero so as to reduce feedback overhead. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a phase offset operation based on the phase of the particular beam so as to control the directivity and shape of the beams.

             Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wu, Shi, Faxer and Okuyama in view of Park et al (US 2020/0083939).

              Re claims 7 and 17, Wu, Shi, Faxer and Okuyama teach all the limitations of claims 6 and 16 except of wherein the reported index is identified based on a summation of the magnitude values of elements of input vectors, wherein the input vectors are input to the Fourier-based transformation, and wherein each input vector corresponds to an identified beam.
              Park(2) teaches of a report being identified based on a summation of the magnitude values of elements of input vectors, wherein the input vectors are input to the Fourier-based transformation, and wherein each input vector corresponds to an identified beam (layer power summation for each port, Paragraphs 0259 — 0263 and 0278).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the reported index being identified based on a summation of the magnitude values of elements of input vectors purpose to reduce peak-to-average power ratio.

            Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wu, Shi and Faxer in view of Faxer et al (US 2018/0262246) (Faxer(2)).

           Re claim 9, Wu, Shi and Faxer teach all the limitations of claims 1 and 11 as well as Faxer teaches of per-layer vectors of amplitude and phase coefficients of the Discrete Fourier Transform ("DFT")-compressed codebook (amplitude coefficients and phase coefficients, Paragraph 0087). Wu, Shi and Faxer do not specifically teach of wherein transforming the set of reference signals includes subtracting the first element of the phase coefficient vector of the particular beam from the phases of the identified set of beams.
            Faxer(2) teaches of subtracting the first element of the phase coefficient vector of the particular beam from the phases of the identified set of beams (Paragraphs 0152 — 0153 and 0160 — 0162).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the normalized first elements of the amplitude coefficient vector and the phase coefficient vector not included in the CSI feedback so as to reduce feedback overhead. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have subtracted the first element of the phase coefficient vector of the particular beam from the phases of the identified set of beams for overhead reduction.

Conclusion

           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206. The examiner can normally be reached M-F 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633